In re Holts, James Bernard; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Washington, 22nd Judicial District Court, Div. “B”, Nos. 41,057, 41,-577.
Denied. Premature. Relator should seek the 1st Circuit Court of Appeal’s review of the district court denial of post conviction relief before presenting his claims to this Court. The 1st Circuit Court of Appeal’s May 24, 1991 denial of relief in KW 91 0722 related solely to Holts’ complaint that the district court had failed to act on the post conviction petition he had submitted to that court.